Case 1:10-cv-04638-JMF-OTW Document 160 Filed 10/14/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
CP III RINCON TOWERS, LLC, :
Plaintiff, :
: 10-CV-4638 (JMF) (OTW)
-vV- :
: ORDER
RICHARD D. COHEN, :
Defendant. :
xX

 

JESSE M. FURMAN, United States District Judge:

The Court will hold a telephone conference on October 22, 2020, at 12:00 p.m., to address the
status of this case and how to advance it to resolution. No later than October 19, 2020, the parties
shall file a joint letter on ECF advising the Court of any material developments in the case since the
patties’ letter of March 9, 2020. See ECF No. 150.

To access the conference, counsel should call 888-363-4749 and use access code 5421540#.
Members of the press and public may call the same number, but will not be permitted to speak during
the conference. The parties are reminded to follow the procedures for teleconferences described in the
Court's Emergency Individual Rules and Practices in Light of COVID-19, which are available at
https://nysd.uscourts.gov/hon-jesse-m-furman. Among other things, those procedures require counsel
to provide advance notice of who will participate in the conference and the telephone numbers they will
use to participate.

 

In accordance with the Court’s Individual Rules and Practices, requests for extensions or
adjournment may be made only by letter-motion filed on ECF and must be received at least 48 hours
before the deadline or conference. The written submission must state (1) the original date(s); (2) the
number of previous requests for adjournment or extension; (3) whether these previous requests were
granted or denied; (4) whether the adversary consents and, if not, the reasons given by the adversary
for refusing to consent; and (5) the date of the parties’ next scheduled appearance before the Court.
Unless counsel are notified that a conference has been adjourned, it will be held as scheduled

SO ORDERED. CO ;
Dated: October 14, 2020

New York, New York SSE MEFURMAN
nited States District Judge
